Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 1 of 11 PageID #:
                                    10149


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )       No. S4-15 CR 404 HEA (NAB)
       vs.                                      )
                                                )       This is a Capital Case
ANTHONY JORDAN,                                 )
                                                )
                        Defendant.              )

                                               ORDER

       AND NOW, this             day of                 , 2019, upon consideration of the Defendant’s

Motion to Modify Conditions of Confinement, and the Government’s response, it is hereby

ORDERED that the defendant’s motion is GRANTED.

       The Warden of the Marion County Jail is hereby ORDERED to immediately put into effect

the following modifications to the conditions of Anthony Jordan’s confinement:

       1. Mr. Jordan shall be placed in general population.

       2. Mr. Jordan have the same phone and visiting privileges as other pretrial detainees with

             regard to calls and visits from his children, their mothers, his mother and his sister.

       3. Mr. Jordan should be permitted to call his counsel from a phone line which is not

             subject to recording for purposes of preserving the attorney/client privilege which

             attaches to those communications.

                                                BY THE COURT:


                                                _________________________________________
                                                THE HONORABLE NANNETTE A. BAKER
                                                United States Magistrate Court Judge



                                                    1
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 2 of 11 PageID #:
                                    10150


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                          Plaintiff,           )
                                               )      No. S4-15 CR 404 HEA (NAB)
       vs.                                     )
                                               )      This is a Capital Case
ANTHONY JORDAN,                                )
                                               )
                          Defendant.           )

                 MOTION TO MODIFY CONDITIONS OF CONFINEMENT

       COMES NOW defendant, Anthony Jordan, by and through counsel, J. William Lucco

Michael J. Gorla, and Maria A. Pedraza to request modification of his conditions of confinement.

In support of this motion, defendant states as follows:

       1. Anthony Jordan was arrested on August 25, 2015 and has remained in custody since

             that date.

       2. Following his arrest he was housed at St. Charles County Jail until January 11, 2016

             when he was moved to the Jennings City Jail at request of defense counsel.

       3. He remained the Jennings City Jail until March 27, 2016 when he was moved to Alton

             City Jail for disciplinary reasons based on something that was allegedly overheard in a

             phone call which lead authorities to believe that Mr. Jordan was attempting to breach

             security protocols.

       4. Upon being moved to Alton, Mr. Jordan was placed in solitary confinement.

       5. Mr. Jordan remained at Alton until July 28, 2016 when he was moved to the St. Clair

             County Jail, once again for alleged disciplinary reasons. Specifically, it was alleged




                                            Page 1 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 3 of 11 PageID #:
                                    10151


         that Mr. Jordan engaged in prohibited conduct during a social visit with a non-family

         member.

      6. While at St. Clair, Mr. Jordan remained in solitary confinement.

      7. On August 31, 2018, Mr. Jordan was moved to the Marion County Jail in Palmyra,

         Missouri after it was alleged that he made a veiled threat to a corrections officer who

         found a cryptic note in his cell.

      8. Prior to being moved from St. Clair, Mr. Jordan was never more than an hour away

         from the City of St. Louis at any of the facilities where he was housed. Since being

         moved to Palmyra, counsel and his family are required to travel approximately two

         hours in each direction to visit with him in person.

      9. The defendant is being held 24 hours a day in a booking cell located in an area of

         constant activity, which is devoid of any privacy. The area where Mr. Jordan is

         housed is meant to serve as temporary housing. The cell lacks many basic features

         since occupants are only meant to reside in them for short periods of time. In fact, the

         cells do not contain a bed. Instead, Mr. Jordan has been sleeping on a mattress which

         is laid on top of a wooden bench. Although the cell is equipped with a toilet and a sink,

         the facilities lack privacy as compared to the cells in the other parts of the jail.

      10. The location of the cell has constant traffic due to the normal operations of the facility

         and booking and processing operations occur 24 hours a day. However, because Mr.

         Jordan is permanently confined in that area, he has suffered from severe lack of sleep

         due to the constant noise and light in the area.

      11. The defendant’s telephone privileges are severely restricted, and his phone calls

         to counsel are likely monitored since they are required to be made from the same


                                          Page 2 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 4 of 11 PageID #:
                                    10152


         phone as calls to family. Upon his arrival at Palymra, Mr. Jordan was initially

         permitted to make phone calls in accordance with jail policy. This arrangement was

         stopped at the Government’s request for reasons unrelated to misconduct. Between

         October 9, 2018 until the middle of December 2018, Mr. Jordan was not permitted to

         make any telephone calls except to counsel. Beginning in late December 2018, he was

         allowed to make two 15-minute phone calls per week to speak to the mothers of his

         children and his children.

      12. Due to the restrictions on the length of calls, the number of calls permitted to be made

         on a weekly basis, and the people he is permitted to call, Mr. Jordan has been unable

         to speak to his mother or his sister while at Palmyra.

      13. Mr. Jordan’s phone calls to counsel are required to be made from the same line used

         for social calls; accordingly, those phone calls are recorded in violation of the Sixth

         Amendment of the United States Constitution.

      14. The defendant is being denied the visitation allowed to other detainees/inmates.

         Mr. Jordan is only permitted to have one in person social visit per month. The permitted

         social visit may only be with his children and their mothers. Because they are unable

         to come up simultaneously, Mr. Jordan can at best expect to see each of his children

         once, every other month.

      15. These restrictions are grossly out of line with the phone and visitation policies at the

         Marion County Jail.

      16. Specifically, according to the Marion County Sheriff’s Office Jail Division website,

         detainees are permitted two visits per week. See Marion County Sheriff’s Office Jail

         Division <http://www.mcsomo.com/jail-division/> (accessed March 25, 2019) (print-


                                         Page 3 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 5 of 11 PageID #:
                                    10153


          out of the page annexed hereto as Exhibit A). Additionally, the facility provides a

          means of remote visiting through video conferencing. Id. Detainees are permitted

          three remote visits per week which are paid for by the inmate through funds contained

          in their accounts. Id.

      17. Mr. Jordan is not permitted any remote visits despite the fact that his children all reside

          in the St. Louis area, approximately two hours away from the facility.

      18. It does not appear that the facility restricts phone calls by detainees to their families to

          the extent Mr. Jordan’s phone usage is restricted. Id.

      19. Despite any security concerns, none of which have ever arisen as a result of conduct

          during any visits or phone calls with his children or their mothers, Mr. Jordan should

          be permitted to contact his children, their mothers, his mother and sister with at least

          the same regularity as other detainees at the facility.

      20. Mr. Jordan should also be permitted to have remote visits with his family members

          especially given how far from St. Louis he is being housed.

      21. The defendant has been held in solitary confinement for the last three years at the

          whim of the Government. As of the filing of this motion, Mr. Jordan has been in

          solitary confinement for just over three years, approximately 1,100 days.              This

          condition of confinement has not been due to any orders issued by this Court. Based

          on information and belief, this condition of confinement has been at the request of the

          Government.

      22. It is important to note that Mr. Jordan has not been convicted of any offense and is

          presumed innocent under the United States Constitution. For convicted prisoners, the

          Supreme Court has recognized that “[c]onfinement in a prison or in an isolation cell is


                                          Page 4 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 6 of 11 PageID #:
                                    10154


         a form of punishment subject to scrutiny under the Eighth Amendment.” See Hutto v.

         Finney, 437 U.S. 678, 685 (1978).         “Although ‘the Eighth Amendment has no

         application’ until there has been a ‘formal adjudication of guilt’….the Fifth

         Amendment gives federal pretrial detainees [ ] rights which are at least as great at the

         Eighth Amendment protections available to a convicted prisoner.” See Walton v.

         Dawson, 752 F.3d 1109, 1117 (8th Cir. 2014) (emphasis in original).

      23. “The Constitution affords greater protection to a pretrial detainee compared to a

         convicted inmate in the sense that “[d]ue process requires that a pretrial detainee not

         be punished.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979)).

      24. Pretrial detention conditions violate due process if they amount to punishment. See

         Smith v. Copeland, 87 F.3d 265, 268 (8th Cir. 1996); see also Price v. Moody, 677 F.2d

         676, 677-78 (8th Cir. 1982) (reversing dismissal of Civil Rights Act action based on

         prosecutorial immunity where prisoner alleged prosecutor personally directed that

         prisoner be taken to specific jail and confined under offensive conditions).

      25. The defendant requests the following specific modifications for conditions of

         confinement outlined in this paragraph and paragraphs 26 and 27 below. Due to

         the unreasonable length of time Mr. Jordan has spent in solitary confinement, this Court

         should order that Mr. Jordan be placed in general population.

      26. Additionally, this Court should order that Mr. Jordan be given the same phone and

         visiting privileges as other pretrial detainees with regard to calls and visits from his

         children, their mothers, his mother and his sister.




                                         Page 5 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 7 of 11 PageID #:
                                    10155


       27. Lastly, Mr. Jordan should be permitted to call his counsel from a phone line which is

          not subject to recording for purposes of preserving the attorney/client privilege which

          attaches to those communications.

       28. Attorney Michael J. Gorla contacted Assistant United States Attorney Thomas S. Rea

          regarding the relief requested herein. Mr. Rea informed Mr. Gorla that the Government

          would not agree to the requested relief.

       WHEREFORE, counsel respectfully requests that the Court grant the instant motion and

modify the conditions of Mr. Jordan’s confinement as requested herein and contained in the

attached proposed order.

                                                     Respectfully submitted,

/s/ J. William Lucco                                 /s/ Michael J. Gorla
J. William Lucco, #01701835IL                        Michael J. Gorla, #26399MO
Lucco, Brown, Threlkeld & Dawson, LLP                555 Washington Avenue, Suite 600
224 St. Louis Street                                 St. Louis, Missouri 63101
Edwardsville, Illinois 62025                         (314) 621-1617
(618) 656-2321                                       (314) 621-7448 - Facsimile
(618) 656-2363 - Facsimile                           Email: mjgorla@msn.com
Email: blucco@lbtlaw.com

/s/ Maria A. Pedraza
Maria A. Pedraza, #317458PA
Federal Community Defender for the
Eastern District of Pennsylvania
601 Walnut Street, Suite 540W
Philadelphia, PA 19106
(215) 928-1100
(215) 928-1112 (facsimile)
Email: maria_pedraza@fd.org

Counsel for Defendant Anthony Jordan




                                         Page 6 of 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 8 of 11 PageID #:
                                    10156




                 Exhibit A
3/25/2019                                Jail Division
            Case: 4:15-cr-00404-HEA-NAB Doc.   #: 2149 ‹ MarionFiled:
                                                               County MO Sheriff's Office
                                                                      03/25/19         Page: 9 of 11 PageID #:
                                                     10157




     Home         Sheriff         Divisions         Dispatch          Services         Contact Us           News Release




      Jail Division                                                                                                                                       Home / Jail Division




                                                                                                                                  Enter keywords...
     ONSITE VISITING HOURS                                      REMOTE VISITING HOURS
     Monday – Friday                                                 Sunday – Saturday
     5:00 p.m. – 10:00 p.m.                                         8:00 a.m. – 12:00 p.m.
     Saturday – Sunday                                               12:30 p.m. – 4:30 p.m.
     8:00 a.m. – 12:00 p.m.                                         5:00 p.m. – 10:00 p.m.                                       Contact Us
     12:30 – 4:30 p.m.
     5:00 p.m. – 10:00 p.m.
                                                                  All visits must be scheduled 24 hours prior to the
                                                                  appointment or up to one week in advance. Inmates can              Marion Coun…
                                                                  only have 2 visits per week (onsite), so visitors must be          View larger map
                                                                  sure to schedule their visits with other family and friends.
                                                                  You can only have one visit per day only.



                                                                  Inmates can have three remote visits per week. To
                                                                  schedule a remote visit you will need to have a least
                                                                  $10.00 in your ICSolutions prepaid account. If you need
                                                                  to add funds, please go to www.icsolutions.com or call
                                                                  888-506-8407.
                                                                                                                                 Map data ©2019 Google Imagery ©2019
                                                                                                                                    , DigitalGlobe, Landsat / Copernicus,
                                                                                                                                              USDA Farm Service Agency
     Visitor wishing to visit from home should test their connection prior to scheduling a visit. Please go to
     www.icsvideovisit.com for instructions.



     Each visitor must show a valid picture ID with date of birth on it. Items such as bags, coats, hats, jackets, cell          Address:
     phones, weapons, cameras, food or drink will not be permitted in the visiting area. Please secure these items in your       1703 Marion City Road
     car. You must wear appropriate clothing during visitation times and conduct yourself in a suitable manner.                  Palmyra, MO 63461



     Visitation can be cancelled at any time due to unforeseen problems. Any questions or problems can be addressed to           Palmyra Phone:
     Jail Administrator Kevin Coates at 573-629-0414.                                                                            573-769-2077
                                                                                                                                 Hannibal Phone:
                                                                                                                                 573-221-0678
     VISITING RULES
     1. Inmate must be in custody three (3) days before a visit is allowed.
     2. Inmates are allowed three Onsite and three Remote visit per week for 20 minutes. (one visit per day only)                Missouri Sheriff’s Association Spring
     3. Each Visit is limited to four (4) persons at a time.                                                                     Magazine
     4. Children can visit on both days.
     5. Visitors are subject to STAFF approval. If you are a co-defendant in a case involving the inmate you wish to visit,
     STOP! You will not be allowed to visit.
     6. Out of town visitors traveling 100 miles or more are limited to 1 hour visit a month, this visit will only be on the
     weekends. You must fill out a visitation form and be approved prior to an hour visit, this form must be turned in the
     Thursday prior to the visit before noon. This does not guarantee an hour visit. The form can be mailed to the jail.
     Click here to download the form.



     FUNDS
     At intake if the person has money with them, it will be placed in a Kiosk to start the individual an account. They will
     also be given a paper with our phone number and their inmate ID# and a website that they can give to their family
     and friends to put money on their accounts. Money orders can be mailed to our facility. The name and individual
     who is to receive it and who is sending it should be clearly legible. A receipt will be issued to the inmate. There
     should not be any other papers in the envelope with the money order or it will all be returned.

http://mcsomo.com/jail-division/                                                                                                                                                 1/2
3/25/2019                                 Jail Division
            Case: 4:15-cr-00404-HEA-NAB Doc.   #: 2149  ‹ Marion County 03/25/19
                                                               Filed:   MO Sheriff's Office
                                                                                       Page: 10 of 11 PageID #:
                                                      10158
     Funds can also be added to the individual’s account by calling Access Secure Deposits at 866-345-1884 or by
     internet site www.inmatedeposits.com. We also have a Kiosk in the lobby at the jail. These have fees depending on
     the amount you deposit.



     You will need to ask your family member for their inmate ID# or click HERE to go to the active inmate list when you
     use the Access Secure Deposit system. Also, when you use Access Secure Deposits the funds are approved and
     placed on the individual’s account within 24 hours.




     PHONE SERVICE
     We know how important it is for you to receive calls from your family members. We have two ways of providing this
     service. ICSolution is our phone provider.



     ICSolutions– can be contacted by phone or internet. You must set up an account to start the services. Their number
     is 888-506-8407 or www.ICSolutions.com. The web site does give information on how their services work.



     We also have voicemail available where you can leave a message. That number is 573-719-1071.



     BONDING
     The Marion County Sheriff’s Office is also taking bond payments with GovPayNet. They accept the following credit,
     debit & prepaid debit card brands (or any combination): Master Card, Visa, American Express, Discover, Debit
     Cards. This is a 24 hour service 7 days a week at www.GovPayNow.com or 1-(888)604-7888.



     MAIL PROCEDURES
     All incoming mail is checked for contraband by detention staff. Legal and governmental mail is accepted without
     restriction. Mail that is clearly labeled as legal/governmental paperwork will be opened and examined for
     contraband, in the inmates’ presence and will not be read by Detention Staff.



     Non-legal/non-governmental correspondence is accepted in the form of postcards. This practice provides a safer,
     contraband free environment for both inmates and the staff. All postcards not meeting approved standards will be
     returned to sender. All postcards must be no larger than a 5” by 7”. A post card can be made from a picture which
     can be sent in but no pictures or stickers may be attached to a card. Pictures may not be of a pornographic or lewd
     nature and may not include representations of illegal activity. Post cards will not be laminated nor pictures due to
     security reason. Bible study sheets can be mailed into the facility as well as soft covered books from publishers.



     Money orders can be mailed to our facility. The name and individual who is to receive it and who is sending it should
     be clearly legible. A receipt will be issued to the inmate. There should not be any other papers in the envelope with
     the money order or it will all be returned.



      CONTACTING THE JAIL DIVISION
     Correction Officers – 573-629-0421
     Jail Administrator, Kevin Coates – 573-629-0414
     Nurse, Lori O’Brien – 573-629-0407
     Kitchen Extension – 573-769-2077 x 1024
     Inmate Funds/Phones/Commissary – 573-629-0406




     Address: 1703 Marion City Road, Palmyra, MO 63461                                                                       website designed by Poole Communications

     Palmyra Phone: 573-769-2077 l Hannibal Phone: 573-221-0678




http://mcsomo.com/jail-division/                                                                                                                                        2/2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2149 Filed: 03/25/19 Page: 11 of 11 PageID #:
                                     10159


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, the foregoing was filed electronically with the

 Clerk of the Court to be served by operation of the Court’s electronic filing system upon the

 following: Mr. Michael A. Reilly, Mr. Thomas S. Rea, and Ms. Erin Granger, Assistant United

 States Attorneys, 111 South 10th Street, 20th Floor, St. Louis, Missouri 63102.




                                                      /s/ Michael J. Gorla
                                                      /s/ J. William Lucco
                                                      /s/ Maria A. Pedraza




                                           Page 7 of 7
